Citation Nr: 1712917	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the character of the Veteran's service is a bar to Department of Veterans Affairs benefits, exclusive of health care under 38 U.S.C.A. Chapter 17. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2012, the Veteran testified at a videoconference hearing before the undersigned, a transcript of which has been associated with the claims file.

In April 2014, the Board remanded the claim for further development.

The Board notes that the instant appeal arose as a preliminary consideration after the Veteran filed a claim of entitlement to service connection for a left ankle condition, a bilateral knee condition, a left wrist condition, a left toe condition, and a neck condition in October 2008.  This claim of entitlement to service connection has not yet been adjudicated; instead, the RO found that the Veteran's character of service was a bar to the receipt of VA benefits.  However, in light of the Board's decision herein that the character of the Veteran's discharge for the period of active military service from April 17, 1980, to May 15, 1983, is not a bar to VA benefits, the October 2008 claim of entitlement to service connection is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran served three years of active service from April 17, 1980, to April 16, 1983, the time he was obligated to serve at the time of his entry into active service.  In March 1983, the Veteran extended his enlistment by 30 days.  

2.  Except for an intervening reenlistment on May 16, 1983, the Veteran would have been eligible for a discharge under conditions other than dishonorable at the end of the original obligation period.  

3.  From April 17, 1980, to May 15, 1983, the Veteran is considered to have been unconditionally discharged under conditions other than dishonorable.

4.  The Veteran was discharged from his second period of service on May 13, 1987, with an other-than-honorable discharge due to misconduct drug abuse (use).

5.  The Veteran was discharged in May 1987 because of wilful and persistent misconduct; he was not discharged because of a minor offense.

6.  The evidence does not establish, and the Veteran has not contended, that he was insane at the time he committed the offenses which led to his other-than-honorable discharge in May 1987.


CONCLUSIONS OF LAW

1.  The character of the Veteran's discharge for the period of active military service from April 17, 1980, to May 15, 1983, is not a bar to VA benefits.  38 U.S.C.A. §§ 101 (2), 5103, 5103A, 5303 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.12, 3.13, 3.159, 3.354 (2016).

2.  The character of the Veteran's discharge for the period of active military service from May 16, 1983 to May 13, 1987, is a bar to VA benefits.  38 U.S.C.A. §§ 101 (2), 5103, 5103A, 5303 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.12, 3.159, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Although complete notice was not provided to the Veteran prior to the February 2009 administrative decision, a full explanation of the various statutory and regulatory bars to the payment of benefits, as well as the regulations regarding discharge to change status, was provided in the May 2011 Statement of the Case and the August 2015 Supplemental Statement of the Case, and the claim was thereafter readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Regarding any content deficiency in the provided notice, the Veteran has had a meaningful opportunity to participate in the decision on his claim at all stages of the process, the Veteran has not asserted any specific prejudice as a result of a notice defect, and prejudice from a notice error is not presumed.  See Sanders v. Shinseki, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The claims file includes statements in support of the Veteran's claim, his service treatment records, and his complete service personnel records.  Pursuant to the Board's April 2014 remand instructions, the AOJ obtained the Veteran's complete personnel records and readjudicated the Veteran's claim.  In light of the foregoing, the Board finds that there has been substantial compliance with its August 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the Veteran, nor his representative, has identified any outstanding evidence which could be obtained to substantiate his appeal.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Veteran status is established for a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).

To be considered a "veteran" for purposes of receiving VA benefits, including service-connection, a person must have had active service and been discharged or released therefrom under conditions "other than dishonorable."  38 U.S.C.A. § 101(2).  Compensation, and most other VA benefits, are barred if they are claimed with reference to a period of service which is found to be dishonorable for VA purposes.  38 C.F.R. § 3.12(a).  When a serviceperson is given an other than honorable discharge by the service department, VA decides whether the character of such discharge is dishonorable for VA purposes.

A discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b). 

A discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge, because of a minor offense, will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

38 C.F.R. § 3.354(a) defines insanity.  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Also, 38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether a appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  

The burden is on the claimant to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge), and the reasonable doubt doctrine does not apply in such a case.  D'Amico v. West, 12 Vet. App. 264 (1999); Laruan v. West, 11 Vet. App. 80 (1998); Holmes v. Brown, 10 Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 145 (1996).  A serviceperson applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).   

Background

Service personnel records reflect that on March 27, 1980, the Veteran enlisted in the Naval Reserves for a period of six years.  Annex A to the Veteran's enlistment document shows that the Veteran agreed to enlist in the Active Mariner program, which required him to serve at least three years of active duty; followed by a period of service in the Ready Reserve that, when added to his active duty, would equal at least 5 years; followed by a period in the Individual Ready Reserve that, when added to his active duty and Ready Reserve time, would equal the time needed to complete his six-year enlistment.

The Veteran entered active duty on April 17, 1980.  On March 30, 1987, the Veteran signed an agreement to extend his enlistment for one month beyond his normal expiration of active obligated service date, which was identified as being April 17, 1983.  An enlisted performance record shows that on April 15, 1983, the Veteran was recommended for reenlistment.  On May 16, 1983, the Veteran signed an immediate reenlistment contract agreeing to serve an additional four years.  

The Veteran was issued a DD-214 on May 16, 1983, which reflects that he entered active duty on April 17, 1980, and that he was separated on May 15, 1983, for immediate reenlistment.  The character of service listed on this DD-214 is honorable.

In September 1983, the Veteran was given non-judicial punishment for wrongfully using marijuana.  He was referred to a substance abuse program.  In a September 1983 Counseling/Warning Statement, the Veteran was advised that he was being retained in the naval service; however, his wrongful use of marijuana was a deficiency in his performance and/or conduct.  He was further advised that subsequent violations could result in an administrative separation under other than honorable conditions.  

Service personnel records reflect that the Veteran had no further disciplinary problems until January 1987.  On January 5, 1987, the Veteran did not report to work, and he was mustered as unauthorized absence.  On January 6, 1987, the Veteran reported to work, but he appeared to be foggy and dazed, and he was taken for a medical evaluation.  A January 6, 1987 service treatment record shows that the Veteran was concerned that he may have received a drug at a party four days ago.  The assessment was possible substance abuse.  The Veteran was administered a uranalysis, which tested positive for cocaine and marijuana.  In March 1987, the Veteran was notified that he was being considered for an administrative discharge by reason of misconduct due to drug abuse.  An administrative discharge board hearing was held in April 1987.  The Veteran testified that he attended a party on Saturday, January 3, 1987.  He testified that he was drinking alcohol, but he did not take any drugs.  He reported that the next thing he remembers, it was Monday morning, and he was late for work.  

The Veteran's co-workers and supervisors also testified.  Two of the Veteran's supervisors testified that the Veteran was an above-average performer.  One of the Veteran's supervisors testified that the Veteran had a history of being late for work, and, at times, his excuses were hard to believe.  The supervisor indicated that in the past year, the Veteran was late to work about three or four times per week.  

In April 1987, the administrative board recommended that the Veteran be separated due to misconduct due to drug abuse with an other than honorable discharge.  The commanding officer concurred with the Board's findings that the Veteran committed the misconduct alleged and indicated that the Veteran's "prognosis for future productive service is poor and his failure to comply with CNO drug policy exhibits a significant departure from the conduct expected from members of the naval service."  

A subsequent DD-214, issued on May 13, 1987, shows that the Veteran entered that period of active duty on May 16, 1983, and was discharged on May 13, 1987, for misconduct drug abuse (use).  The character of service listed on this DD-214 is under other than honorable conditions.

After his discharge from service, the Veteran filed a claim for VA dental benefits in June 1987.  

In June 1987, the RO sent a request for information regarding the character of the Veteran's service.  The June 1987 response from the Naval Military Personnel Command indicates that the period of service from April 17, 1980 to May 15, 1983 was honorable service, while the period from May 16, 1983 to May 13, 1987 was other than honorable.

In a May 1988 administrative decision, the RO, without the benefit of the Veteran's personnel records, found that the Veteran enlisted in the Navy on April 17, 1980, and that "[i]t can only be presumed that his enlistment was for four or six years since both of these are the most common initial enlistments in the Navy."  The RO found that the Veteran "then shortened that enlistment by reenlisting on May 16, 1983."  The RO determined that the Veteran's "service period is non-separable since his first enlistment was not meritorious for either the initial four or six year period."  The RO concluded that the character of the Veteran's discharge was a bar to VA benefits for his entire time in service from April 17, 1980 to May 13, 1987.  

During the May 2012 hearing, the Veteran testified that he initially enlisted for only three years.  The Veteran also reiterated his contentions that he did not knowingly take drugs in January 1987.

In April 2014, the Board noted the Veteran's contention that his initial service contract was for three years and that he reenlisted for four years after completing the terms of his initial contract.  The Board further noted that because the claims file did not contain the Veteran's personnel records, the details of his initial service contract were not entirely clear.  Thus, the Board remanded the claim with instructions for the AOJ to obtain the Veteran's complete service personnel records.  

After obtaining and reviewing the Veteran's service personnel records, the AOJ issued a supplemental statement of the case in August 2015.  The AOJ indicated that the records showed that "on March 27, 1980 [the Veteran] signed an initial enlistment contract for six years of service."  The AOJ noted that the Veteran was discharged on May 15, 1983 in order to immediately reenlist.  The AOJ also noted that the Veteran signed a statement on May 15, 1983, acknowledging that he understood that he was not entitled to receive a lump sum payment for unused leave and that he desired to reenlist more than three months prior to his EREN (expiration of reserve enlistment).  Thus, the AOJ determined that the "evidence clearly shows" the Veteran did not serve in the active military for the period of time he was obligated to serve at the time of entry into service; he was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and he would not have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.

Analysis

Initially, the Board must consider whether the Veteran's other than honorable discharge applies to the entire period of active service from April 17, 1980 to May 13, 1987.  

A discharge to reenlist is a conditional discharge if it was issued during peacetime service prior to the date the person was eligible for an unconditional discharge.  Except as provided in 38 C.F.R. § 3.13 (c), the entire period of such service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13 (b).

An exception to the general rule is set forth in 38 C.F.R. § 3.13 (c), which provides that "a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) [t]he person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) [t]he person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment."

Here, contrary to the AOJ's finding that the Veteran enlisted in the active service for six years, the Board finds that the evidence clearly shows that the Veteran enlisted in the active service for a period of three years, followed by an agreement to serve in the Naval Reserves for a period of time equal to the Veteran's six-year, reserve commitment.  As he enlisted for a period of three years starting on April 17, 1980, this initial obligation would have been satisfied on April 17, 1983; however, he was not awarded a discharge at that time because in March 1983, he extended for a period of one month, which would have expired on May 17, 1983.  However, prior to the termination of this period of service, the Veteran was separated for the purpose of immediate reenlistment on May 15, 1983.  As such, the Veteran's discharge to reenlist was conditional because it was issued prior to the date (albeit by two days) that he was actually eligible for unconditional discharge.  

The key question, then, is whether the Veteran would have been discharged under conditions other than dishonorable on May 17, 1983 (upon completion of the one month extension), but for the intervening four-year reenlistment on May 16, 1983.  As the Veteran was given an honorable discharge on May 15, 1983, the Board finds no reason to think that he would have been given anything less two days later.  Therefore, the Veteran's first period of service from April 1983 to May 1983 meets the requirements under 38 C.F.R. §  3.13 (c) for his May 15, 1983, honorable discharge to be considered unconditional, and, as such, it is considered a separate period of active duty.  As noted previously, the service department's determination of a discharge under honorable conditions is binding on VA.  38 C.F.R. § 3.12 (a).  Accordingly, the Board finds that the character of the Veteran's discharge from his first period of military service from April 17, 1983 to May 15, 1983, is not a bar to entitlement to VA compensation benefits.  38 U.S.C.A. §§ 101 (2); 38 C.F.R. §§ 3.12, 3.13.

Regarding the Veteran's second period of service, the Board finds that the Veteran's discharge was due to persistent and willful misconduct in service, as supported by the evidence.  Indeed, the file contains a DD-214, showing that the Veteran was discharged under other than honorable conditions due to misconduct, described as drug abuse.

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n).

Here, the Board finds that the Veteran's drug abuse on at least two occasions between September 1983 and January 1987 constitutes persistent and willful misconduct, especially in light of the fact that the Veteran was advised in September 1983 that repeated violations would likely result in administrative discharge.  

Moreover, the Board cannot consider the Veteran's drug abuse to be a minor offense under the criteria of 38 C.F.R. § 3.12 (d)(4) for several reasons.  First, there is a legitimate question as to whether the minor-offense exception can apply to a situation involving multiple offenses.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Second, it has been held as a matter of law that offenses (specifically including drug use) which are the type of offense which would interfere with the performance of military duties are not minor offenses.  Id. at 448; Cropper v. Brown, 6 Vet. App. 450 at 452 (1994) (partially overruled on other grounds by Struck v. Brown, 9 Vet. App. 145 (1996)).

In this case, the Veteran's misconduct due to drug use on at least two occasions is the type of conduct that would interfere with his military duties, and, indeed actually did preclude his performance of his duties during the January 1987 incident as shown by his unauthorized absence.  The Board does not find credible the Veteran's assertions that he was unaware that he had consumed drugs during the January 1987 incident.  The Board finds it significant that the administrative review board and the Veteran's commanding officer heard and/or reviewed the testimony of the Veteran and others and nonetheless determined that the Veteran abused illegal drugs.  

Further, the record does not reflect, and the Veteran has not asserted, that he was insane at the time of committing any offense leading to his discharge.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354(a).  Rather, in an examination conducted in connection with the April 1987 administrative board, he was found to be fit for full duty and not drug dependent.  Moreover, the Veteran's service treatment records do not contain any evidence of mental health treatment or complaints that would support a finding of insanity.  Further, the Veteran denied any relevant symptoms during his May 1987 discharge examination, and his psychiatric state was found to be normal on clinical evaluation.  As noted above, in order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  The Board finds that the preponderance of the evidence is against a finding that the Veteran was insane at the time of the offenses committed or at the time of his discharge.

Thus, in sum, the Board finds that the Veteran was not discharged from service for an isolated and minor offense and that at the time of the offenses during active service which led to his discharge from service under other than honorable conditions, the Veteran's actions were the result of persistent and willful misconduct and he was not insane.  

For these reasons, the character of service for the period of service from May 16, 1983 to May 13, 1987 is under dishonorable conditions for VA purposes, and the character of the discharge for this second period of service is a bar to receipt of VA benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12, 3.13, 3.354.


ORDER

The character of the Veteran's discharge from service from April 17, 1980 to May 15, 1983, is not a bar to benefits administered by VA.

The character of the Veteran's discharge from service from October 8, 2008, to May 11, 2009, is a bar to benefits administered by VA.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


